DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a part that transfers energy to the nut’ in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites “wherein the separation device comprises at least two bearing elements”. A bearing element is defined as ‘machine elements that allow components to move with respect to each other’. It is unclear if the applicant means to claim a ‘bearing’ per se, in which case it does not meet the definition thereof, or if the applicant means to claim ‘a load bearing element’. Correction/clarification is required. The claim will be examined as though the limitation is a load bearing element. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 already requires “as many indentations as the number of bearing elements and locking surfaces between the indentations”.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by O’Quinn et al. (US 6,352,397 B1) (hereinafter O’Quinn).
	Regarding claim 1, O’Quinn discloses a separation device (20: fastener, Fig. 1) for a spacecraft or launcher (col. 5, line 30: An assembly of fastener 20… Its purpose is to hold objects 124 and 125 together. Objects 124 and 125 may for example be a portion of a space vehicle…), the separation device comprising: 
	 a nut (65, 66 and 67: thread segment, Fig. 7)  divided into at least two nut portions (65, 66, 67: segments, Figs. 2 and 7) locked to each other by 
	a locking device (80: load ring with rotor 40, Fig. 1) in a locking position, the locking device being arranged to move relative the nut between the locking position and a releasing position (col. 5, line 40: The load ring is freely slidable and is always biased toward the "unlatched" condition. It is frictionally engaged to the segments, with the release spring compressed, when the fastener is set.) the separation device comprising: 		
	a releasing device (96: retractor, Fig. 1) connected to the locking device, the releasing device being arranged to switch the locking device from the locking position to the releasing position when the separation device is switched from a locked state to a released state (col. 6, line 20: The rotor is released by pulling the retract pins out of the recesses by
moving the retractor upwardly.), (col. 6, line 44: As shown in FIG. 2, the rotor is freed to rotate… Rotation of the rotor releases the axial pre-load (usually about 40% of the sources of shock) which in turn releases the compressive force between the segments and the load ring. As a consequence the load ring is freed to be moved axially upwardly by the spring, so it no longer abuts the segments. The segments are now circumferentially unrestrained.),
		wherein the separation device comprises at least two bearing elements (93, 94, 95: retract pins, Figs. 1 and 7) arranged between the locking device (80 with 40) and the nut (65, 66, 67), 
		wherein the nut comprises an outer envelope surface (see annotated Fig. 7), wherein the outer envelope surface comprises as many indentations (see annotated Fig. 7) as the number of bearing elements and locking surfaces (see Fig. 7, locking surfaces occur at 93, 94 and 95) between the indentations, 
		wherein in the locked state (Fig. 1: set condition) each bearing element is jammed between the locking surface and an inner envelope surface (81: restraint wall, Figs. 1 and 7) of the locking device hindering movement of the nut portions in a radial direction (col. 4, line 42: A load ring 80 is fitted in the housing so as to be axially, slidable and radially restrained.) wherein in the released state each bearing element is positioned facing the indentations thereby allowing movement of the nut portions in the radial direction (col. 6, line 44, reproduced above: As a consequence the load ring is freed to be moved axially upwardly by the spring, so it no longer abuts the segments. The segments are now circumferentially unrestrained), and wherein the releasing device is adapted to switch the locking device from the locking position to the releasing position via rotation of the locking device (Examiner notes the device is capable of the limitation, and it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.). 

    PNG
    media_image1.png
    693
    836
    media_image1.png
    Greyscale


	Regarding claim 2, O’Quinn discloses the separation device according to claim 1, wherein the bearing elements are in the form of cylindrical elements and/or spherical elements.  (pins 93, 94, 95 are cylindrical; see circular cross-sections Figs. 6 and 7)	 

	Regarding claim 6, as best understood O’Quinn discloses the separation device according to claim 1, wherein the separation device comprises a housing (35: cap, Fig. 1) comprising an outer housing (22, 23: pair of flanges on base 21), and 
	wherein the locking device is stored in the outer housing for rotation (see Figs. 1-2, and 4-7) (col. 4, line 42: A load ring 80 is fitted in the housing so as to be axially slidable and radially restrained.)  

	Regarding claim 7, O’Quinn discloses the separation device according to claim 6, wherein the housing comprises an inner housing (30: tubular housing, Fig. 1), the nut is connected to the inner housing (see Figs. 5 and 6) for hindering rotation of the nut relative the housing (via alignment with the cylindrical restraint wall 81 of the load ring, and containment of the pins attached to the retractor, rotation of the nut is hindered relative to the inner housing), and wherein the inner housing is positioned within the outer housing (See Fig. 6) and attached to the outer housing via an end plate (21: base, Fig. 1), (col. 3, line 40: A tubular housing 30 is threaded to
the base at threads 31).  

	Regarding claim 8, O’Quinn discloses the separation device according to claim 7, wherein the nut is slidably stored in the inner housing for allowing a slidable motion in a radial direction relative the inner housing (Fig. 1), (col.4, line 28: A lower bearing face 69 is tapered and bears against an upwardly facing tapered face 70 on the stator. The effect of these two abutting surfaces is to tend to radially cam out the lower end of the segments when the surfaces are pressed together. This tendency is opposed by radially restraining the segments.)
  
	Regarding claim 9, O’Quinn discloses the separation device according to claim 7, wherein the locking device is rotatably arranged between the locking position and the releasing position within the outer housing and about the inner housing (Fig. 1).  

	Regarding claim 10, O’Quinn discloses the separation device according to claim 1, wherein the bearing elements are directly or indirectly stored in the locking device (the bearing elements are indirectly stored in the locking device, see Fig. 1) such that the bearing elements follow a rotational movement of the locking device (when the locking device 40 rotates, the bearing elements 93, 94, 95 retract upward via releasing device 96).
  
	Regarding claim 11, O’Quinn discloses the separation device according to claim 1, wherein the separation device comprises a control unit (37: initiator, Fig. 1) arranged to control the releasing device.  

	Regarding claim 12, O’Quinn discloses the separation device according to claim 1, wherein there are as many locking surfaces as the number of bearing elements (see annotated Fig. 7).  

	Regarding claim 13, O’Quinn discloses the separation device according to claim 1, wherein the separation device comprises a pressure device (Fig. 8: initiator with release springs 83 and 76) comprising a part that transfers energy to the nut (116: plunger to 75: separator, Fig. 1) so that the nut portions are held in place in the released state.  
(col. 6, line 23: Attention is now called to the initiator, whose movements will both pull on the retractor and push on the separator.),
(col. 6, line 32: …the effect of increased pressure in chamber 118 is to pull the body and retractor upwardly and to force the piston downwardly against the separator. Thus, the initiator will simultaneously draw up the retractor and pins to release the rotor and press downwardly on the separator, which in turn presses downwardly on the segments to separate them.), 
(col. 6, line 48: As a consequence the load ring is freed to be moved axially upwardly by the spring, so it no longer abuts the segments.), 
(col. 6, line 52: Complete separation of the segments is assured by the continuing force from the plunger against the separator and then against the upper ends of the segments.)

	Regarding claim 14, O’Quinn discloses the separation device according to claim 13, wherein the pressure device comprises wedge shaped portions (76: downwardly facing bearing face of separator 75, Fig. 1 – note the wedge shape) arranged in connection to the nut portions (Fig. 1), being arranged to move in the longitudinal direction in order to apply pressure on the nut portions in the releasing position such that the nut is separated.  (col. 4, line 40: An upper bearing face 72 similar to face 69, but tapered oppositely is located at the upper end of the segment. A disc-shaped separator 75 has a lower downwardly-facing bearing face 76 to bear against faces 72. Face 76 is frusta-conical. Downward force by it on faces 72 will tend radially to cam the upper ends of the segments outwardly.)

	Regarding claim 15, O’Quinn discloses the separation device according to claim 14, wherein the nut comprises an upper portion (72: upper bearing face of segment, Fig. 11) comprising corresponding wedge-shaped portions to meet and interact with the wedge-shaped portions of the pressure device (see col. 4, line 40 reproduced above).

	Regarding claim 16, O’Quinn discloses the separation device according to claim 13, wherein the pressure device comprises a spring (83: release spring) that is pre-loaded (col. 5, line 47 below) and connected to a wedge-shaped portions of the pressure device (Fig. 1), wherein the spring applies pressure onto the wedge-shaped portions of the pressure device during releasing position (Figs. 2 and 3).   
(col. 5, line 42: The retentive frictional force between the segments and the load ring is generated by the reaction in the threads between the bolt and the segments when the bolt is tightened into the nut-fastener. This is the same force as will generate an axial tensile preload in the bolt when the assembly is tightened. Release of this axial pre-load will release the load ring, enabling the spring to move it axially and release segments.), 
(col. 6, line 18: Thus, the rotor and stator are set in a condition which is maintained while the fastener is under tension, locked in that condition until the rotor is released to rotate. The rotor is released by pulling the retract pins out of the recesses by moving the retractor upwardly. Attention is now called to the initiator, whose movements will both pull on the retractor and push on the separator. Its body 110 is retained to the retractor by thread 112. It passes freely through the cushion and cap. The effect of increased pressure in chamber 118 is to pull the body and retractor upwardly and to force the piston downwardly against the separator. Thus, the initiator will simultaneously draw up the retractor and pins to release the rotor and press downwardly on the separator, which in turn presses downwardly on the segments to separate them.)

Allowable Subject Matter
Claims 3 and 4 are rejected due to a 112 rejection on a claim form which they depend, and objected to as being dependent upon a rejected base claim. They would be allowable if the 112 rejection is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive. 	Regarding the argument at the top of page 8: 
“Applicant submits that support for the claim element "wherein one indentation has a different radius than a second indentation" is recited at least in para. 19 and Figure 7 of Applicant's published application as given below”, 

the office asserts the claim element is not shown in Figure 7. However, one having ordinary skill in the art would readily know how to make one indentation bigger than the other. The objection is withdrawn. 
	Regarding the argument at the bottom of page 9: 
“In the present case, claim 13 does not use the term "means" or "step", and thus triggers the rebuttable presumption that 35 U.S.C. 112(f) does not apply. Moreover, claim 13 recites pressure device comprising a part for performing the recited function. A skilled person would readily understand the term "pressure device comprising a part that transfers energy to the nut" to have a sufficiently definite structure, even if the term covers a broad class of structures. Accordingly, the presumption that 35 U.S.C. 112(f) does not apply to Claim 13 has not been rebutted, and Claim 13 should therefore not be interpreted under 35 U.S.C. 112(f)”, 

the office notes that the term “part” is not a term with a sufficiently definite structure. Terms with sufficiently definite structure are more specific terms such as “screwdriver” or “hook”, as per the 112f guidelines, MPEP 2181. A part, being defined as “a piece or segment of something such as an object, activity, or period of time, which combined with other pieces makes up the whole”, can be almost anything and imparts no structure whatsoever to one having skill in the art. Therefore, the 112f is maintained.
	Regarding the argument at the bottom of page 9: 
“Applicant respectfully submits that Applicant's disclosure describes "FIGS. 1-8 shows that the bearing elements 5 are in the form of cylindrical elements, but bearing elements can be in the form of spherical elements or a combination of cylindrical elements and spherical elements." See at page 12, lines 20-23 of Applicant's Specification. (Emphasis added.) In view of amendments and the above comments, Applicant respectfully requests that the rejections of Claims 1-12 under 35 U.S.C. 112, second paragraph be withdrawn”, 

the office asserts that Applicant has not clarified the confusion. Bearings per se can be spheres, as can load bearing elements. The office notes the following disclosure of three different examples on page 8 of Applicant’s specification: “According to one example, the bearing elements are in the form of cylindrical elements. According to one example, the bearing elements are in the form of spherical elements. According to another example, the bearing elements are in the form of cylindrical elements and spherical elements.” The rejection is maintained and clarification of what exactly is being claimed is requested. 
	Regarding the argument 2nd paragraph, page 10: 
“Claim 12 has been amended as set forth above. In view of the amendments herein, Applicant respectfully requests that the rejection of Claim 12 under 35 U.S.C. 112, fourth paragraph be withdrawn”, 

the office maintains the rejection. Claim 12 recites “The separation device according to claim 1, wherein there are as many locking surfaces as the number of bearing elements”, and claim 1 recites “as many indentations as the number of bearing elements and locking surfaces between the indentations”. Both claim limitations ensure the number of bearing elements is the same as the number of locking surfaces. Claim 12 fails to further limit the subject matter of claim 1. 	

	Regarding the argument 2nd paragraph, page 11: 
“the Examiner has equated locking device with both of a load ring 80 and a rotor 40. Applicant disagrees with the Examiner equating the locking device with both the load ring and the rotor, and states that one of the load ring and the rotor can be considered as the locking device and not both. Further, as shown in Fig. 1 (reproduced below), it can clearly be seen that the retractor 96 is not connected to either of the load ring 80 or the rotor 40. Therefore, O'Quinn fails to disclose, teach or suggest "the separation device comprising a releasing device connected to the locking device, the releasing device being arranged to switch the locking device from the locking position to the releasing position when the separation device is switched from a locked state to a released state" as recited in independent Claim 1”, 

the office respectfully disagrees. There is nothing in the claim language that requires the locking device is a unitary or singular element/construction. Furthermore, the office asserts the locking device of O’Quinn is connected to the releasing device of O’Quinn through other elements, and because there is no requirement in the claim for direct connection, the rejection is maintained.
	
Regarding the arguments starting at the bottom of page 12 thru page 15: 
“Applicant submits that the three thread segments 65, 66, 67 (divided nut) of O'Quinn does not have any indentations at all. The recesses between neighboring thread segments are not indentations in a thread segment, but merely an empty space between the neighboring thread segments”,

the office respectfully disagrees. Spaces are indentations, as an indentation is defined as “a deep recess or notch on the edge or surface of something”. 

“Applicant submits that the retract pins 93, 94, and 95 cannot be equated to bearing elements because the bearing elements are normally considered representing an element enabling relative motion between two individual parts, such as rotational bearing or linear bearing. However, in O'Quinn, the retract pins do not have this technical effect or purpose… Accordingly, O'Quinn fails to disclose, teach or suggest "separation device comprises at least two bearings elements arranged between the locking device and the nut ... wherein the nut comprises an outer envelope surface, wherein the outer envelope surface comprises as many indentations as the number of bearing elements and locking surfaces between the indentations" as recited in amended independent Claim 1”, 
the office respectfully disagrees. The bearing elements disclosed by O’Quinn permit relative rotation when withdrawn to allow the rotor to turn and reduce the axial thickness of the relief element, according to col. 2, ln. 55 of O’Quinn.

	Regarding the arguments starting at the bottom of page 15: 
“Applicant respectfully submits that the retract pins in O'Quinn are not jammed in the radial direction as described above (as shown in the Figs. reproduced above). Accordingly, O'Quinn fails to disclose, teach or suggest "wherein in the released state each bearing element is positioned facing the indentations thereby allowing movement of the nut portions in the radial direction, and wherein the releasing device is adapted to switch the locking device from the locking position to the releasing position via rotation of the locking device" as recited in amended independent Claim 1”, 

the office respectfully disagrees. Figure 7 of O’Quinn depicts the locked state each bearing element is jammed between the locking surface and an inner envelope surface of the locking device. Furthermore, Applicant does not claim the ‘jamming in a radial direction’, only that it hinders movement of the nut portions in a radial direction. The rejection stands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619